ITEMID: 001-76451
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF JAKUMAS v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length);Remainder inadmissible;Costs and expenses award - domestic and Convention proceedings
TEXT: 4. The applicant was born in 1969 and lives in Vilnius.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. The applicant was a police officer. On 14 November 1995 the prosecution initiated criminal proceedings on suspicion of his mishandling official resources.
7. On the same date the applicant was arrested and questioned. He was released on bail on 17 November 1995.
8. On 28 November 1995 the applicant was charged with abuse of office under Article 285 of the Criminal Code as then in force.
9. On 18 December 1995 the prosecution instituted criminal proceedings against the applicant for smuggling. Separate criminal proceedings for another episode of smuggling were instituted on 19 December 1995.
10. On 20 December 1995 the prosecutor ordered the applicant’s detention on remand on suspicion of his being an accomplice in the alleged smuggling scheme.
11. On 28 December 1995 the applicant was charged under Article 312 § 2 of the Criminal Code as then in force (smuggling).
12. On 30 December 1995 the applicant was dismissed from his job under the provisions on the status of the police, on account of his being suspected of having committed an act incompatible with his position as a law-enforcement officer (also see paragraph 44 below).
13. On 13 February 1996 all criminal cases against the applicant were joined into one set of proceedings.
14. On 26 August 1996 the applicant was released on bail, on his written undertaking not to leave the country.
15. On 11 December 1996 the charges against the applicant were reformulated. He was charged with exceeding official duties (Article 287 of the Criminal Code as then in force), complicity in smuggling (Articles 18 and 312 § 2) and abuse of office (Article 285).
16. On 16 December 1996 several other persons were charged with complicity in the same episodes of smuggling, but the charges against them were separated into a distinct set of proceedings as they had absconded.
17. The pre-trial investigation was finalised on 21 December 1996. Five other persons were charged along with the applicant.
18. From 21 December 1996 until 12 February 1997 the applicant and his lawyer were granted access to the case file.
19. On 21 February 1997 the prosecution rejected the applicant’s request to discontinue the proceedings.
20. On 28 February 1997, upon approval of the bill of indictment, the case was transmitted to a court.
21. In a directions hearing held on 11 June 1997, the Vilnius Regional Court ordered the case to be returned to the prosecution for further investigative measures to be carried out. It was noted that the charges were not formulated in a clear and precise manner, and that the investigation of the alleged offence of abuse of office had been conducted with certain procedural irregularities. As a result of this decision, the prosecution eventually decided to drop the charge of abuse of office.
22. On 10 July 1997 the applicant was again charged with offences under Articles 18 § 6, 287 and 312 § 2 of the then Criminal Code, as well as with an offence under Article 204 thereof (misusing an official title).
23. On 1 August 1997 the pre-trial investigation was concluded, and the applicant and his lawyer were given access to the case file until 8 August 1997. The applicant’s co-accused had access until 13 August 1997.
24. On 13 August 1997 the prosecution rejected the applicant’s request to discontinue the proceedings.
25. On 20 August 1997 the Deputy Prosecutor General confirmed the bill of indictment, and the case was again sent for trial.
26. However, on 28 October 1997 the Vilnius Regional Court ordered the case to be returned for additional investigation due to various procedural irregularities. In particular, it was noted that the charges against the applicant were still too vague, and that certain documents were missing from the case file.
27. The prosecution appealed against that order, but to no avail, as their appeal was rejected by the Court of Appeal on 10 December 1997.
28. On 27 January 1998 the applicant was issued with a new statement of charges under Articles 204 (misusing an official title), 287 (exceeding official duties) and 312 § 2 (smuggling) of the then Criminal Code, which excluded the previous charges of being an accomplice.
29. On 29 January 1998 the pre-trial investigation was finalised, and the defence was granted access to the case file until 31 March 1998.
30. On 31 March 1998 the applicant’s request to discontinue the proceedings was dismissed.
31. On 1 April 1998 the bill of indictment was confirmed by the Deputy Prosecutor General, and the case was referred to the Vilnius Regional Court.
32. On 22 June 1998 the applicant was committed for trial.
33. On 13 February 1999 the Vilnius Regional Court found the applicant guilty of three offences. He was sentenced to three years and six months’ imprisonment. He was also deprived of the right to work in law-enforcement institutions for five years, and half of his property was confiscated. The applicant was relieved from serving the sentence for an offence of misusing an official title (Article 204 of the then Criminal Code) on the ground of statutory limitations.
34. On 2 March 1999 the applicant lodged an appeal.
35. On 6 May 1999 the Court of Appeal dismissed the appeal.
36. On 30 June 1999 the applicant submitted a cassation appeal to the Supreme Court, complaining inter alia about various infringements of criminal procedure.
37. On 14 December 1999 the Supreme Court quashed the lower decisions, returning the case for a fresh examination at first instance. It was noted that the trial court had based its findings on certain speculations as well as evidence that had not been examined at the trial. The Supreme Court also observed that the appellate court had not answered all the issues raised in the applicant’s appeal.
38. On 3 August 2000 the Vilnius Regional Court again convicted the applicant of the three offences as charged, sentencing him to three years and three months’ imprisonment and the forfeiture of the right of employment in law-enforcement bodies for five years. The court also ordered confiscation of half of the applicant’s property.
39. On 20 February 2001 the Court of Appeal dismissed the applicant’s appeal. The applicant brought a cassation appeal, complaining that the courts had not established the facts properly, despite the requirements of the Supreme Court in its decision of 14 December 1999.
40. On 26 June 2001 the Supreme Court rejected the applicant’s cassation appeal.
41. On 18 December 2002 he was released on licence.
42. On 12 December 2003 the applicant’s criminal acts were re-classified under the new Criminal Code which had come into effect on 1 May 2003.
43. Article 18 of the former Code of Criminal Procedure (in force until 1 May 2003) and Articles 2, 44 and 176 of the new Code of Criminal Procedure (effective since 1 May 2003) provide that the investigation and trial shall be conducted within a reasonable time.
44. Section 43 paragraph 7 of the Statute of the Ministry of Interior provides for dismissal of a person who has discredited the name of the police.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
